         Case 1:20-cv-05179-VEC Document 16
                                         15 Filed 04/16/21 Page 1 of 4
                                                                     3
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza



   MEMO ENDORSED
                                                   New York, New York 10007



                                                    April 16, 2021                USDC SDNY
                                                                                  DOCUMENT
By ECF                                                                            ELECTRONICALLY FILED
                                                                                  DOC #:
Honorable Valerie E. Caproni                                                      DATE FILED:4/16/2021
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. $485,821.65 in United States Currency, et al.,
           20 Civ. 5179 (VEC)

Dear Judge Caproni:

        The Government writes respectfully to update the Court with respect to discovery in this
matter, and to request an order directing Mr. Arena to comply with the discovery schedule set by
this Court.

       On December 21, 2021, this Court established a schedule for discovery in this matter that
included, in relevant part, the following deadlines:

          Requests for the production of documents pursuant to Fed. R. Civ. P. 34 shall
           be served no later than February 15, 2021, and responses thereto shall be due
           within sixty (60) days thereafter;

          Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served no later than
           February 15, 2021, and responses thereto shall be due within sixty (60) days
           thereafter;

          All fact discovery shall be concluded on or before June 30, 2021.

(ECF No. 13 at 3.) The Court also scheduled a teleconference to be held on July 13, 2021 at 11:00
A.M, at which point the Court will set a schedule for dispositive motions. (Id.)

       Pursuant to that schedule, the Government served its requests for the production of
documents and interrogatories on February 11, 2021, with responses due from Mr. Arena on or
before April 12, 2021. To date, the Government has not received any responses to its discovery
            Case 1:20-cv-05179-VEC Document 16
                                            15 Filed 04/16/21 Page 2 of 4
                                                                        3

                                                                                                Page 2


requests.1 Nor does it appear that Mr. Arena has filed any request with the Court for an extension
of any discovery deadlines.

         Instead, the Government has received a letter from Mr. Arena dated April 5, 2021, a copy
of which is appended hereto as Exhibit A, which seeks “to extend the time for [his] reply to the
government’s opposition for at least 60 days . . . .” Ex. A. The letter states that the extension is
necessary because “COVID-19 has altered the entire operations of the Bureau of Prisons, and [his]
institution particularly,” and thus he is “unable to utilize the prison law library to . . . research and
write a suitable reply to the government’s opposition to [his] claim.” Id.2 Mr. Arena’s letter does
not mention discovery, nor does it identify the purported deadline that he seeks to have extended.

         At this stage of the case, there is no Government “opposition to [Mr. Arena’s] claim” to
which a response is required, nor does the docket reflect other filings that may require Mr. Arena
“to utilize the prison law library to . . . research and write a suitable reply.” Id. Moreover, even if
Mr. Arena’s letter were construed as referring to his obligation to respond to the Government’s
discovery requests, it offers no reason why Mr. Arena cannot provide documents or answers
responsive to those requests.3

       Accordingly, the Government respectfully requests that the Court: (i) direct Mr. Arena to
respond to the Government’s discovery requests no later than May 10, 2021;4 and (ii) caution Mr.
Arena that, if such responses are not served on the Government as of that date, he may be subject




1
    As of this date, the Government also has not received any discovery requests from Mr. Arena.
2
  Mr. Arena’s letter further asserts that “[his] release date is scheduled for August, 2021,” and
claims that he “may have an earlier release pursuant to the CARES Act.” Id. According to the
Bureau of Prisons website, however, Mr. Arena’s current release date is February 23, 2022. The
Honorable Katherine Polk Failla previously denied Mr. Arena’s request for early release on August
3, 2020. See Unites States v. Salvatore Arena, 19 Cr. 465 (KPF), Doc. No. 36 (S.D.N.Y.). And
this Court previously denied Mr. Arena’s request to stay this litigation pending his release. (See
ECF No. 7 at 2.)
3
 In any event, the Government cannot unilaterally modify the discovery schedule or other
deadlines set by the Court in this case. See Fed. R. Civ. P. 16(b)(4), 29(b).
4
    The next deadline to serve any Requests to Admit is May 17, 2021. (See ECF No. 13.)
          Case 1:20-cv-05179-VEC Document 16
                                          15 Filed 04/16/21 Page 3 of 4
                                                                      3

                                                                                            Page 3


to potential sanctions, up to and including dismissal of his claim or the entry of a default judgment
in this action. See, e.g., S.E.C. v. Setteducate, 419 F. App’x 23, 25 (2d Cir. 2011).


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney
                                                       Southern District of New York

                                              By:      ____________/s/
                                                       Jarrod L. Schaeffer
                                                       Assistant United States Attorney
                                                       Tel: (212) 637-2270


cc: Salvatore Arena (via Certified Mail)




    Application GRANTED. The Court will set a motion schedule on July 13 2021, after discovery
    has completed. In the meantime, Mr. Arena is directed to respond to the Government’s
    discovery requests no later than May 10, 2021. If Mr. Arena cannot respond to the discovery
    requests by that date, he must write a letter to this Court requesting an extension and explaining
    why he needs access to the law library to respond to the government’s document requests and
    interrogatories. Failure to respond to the Government's discovery requests may lead to
    sanctions. A copy of this order will be mailed to Mr. Arena by chambers.



    SO ORDERED.



                                           4/16/2021
    HON. VALERIE CAPRONI
    UNITED STATES DISTRICT JUDGE
Case
 Case1:20-cv-05179-VEC
      1:20-cv-05179-VEC Document
                         Document15-1
                                  16 Filed
                                      Filed04/16/21
                                            04/16/21 Page
                                                      Page41ofof41
